Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.


 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments to claim 1 has overcome the rejection of record. An updated search has been conducted and prior art Koide et al. (US 20190137808 A1) has been found. Koide teaches claim 1 and its dependent claims as described below.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the pad" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “the pad” is referring back to one of the plurality pads other the at least one pad. For examination purpose, this limitation will be interpreted as “the at least one pad”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2 and 5-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koide et al. (US 20190137808 A1; hereinafter “Koide”).

In re Claim 1, Koide discloses a flat panel display device (figs. 1-10) comprising: 
a substrate (SUB1, SUB2) including a display region DA and a non-display region NDA disposed at the periphery of the display region (fig. 1; ¶ 0026-0030);
a plurality of pixels PX disposed in the display region DA of the substrate, the plurality of pixels displaying an image (fig. 3, ¶ 0026, 0033; “The display panel PNL includes a display area DA on which an image is displayed”);
a plurality of pads PD disposed in the non-display region NDA of the substrate (fig. 4, ¶ 0038; mounting area MA is located in the non-display region NDA of the substrate and pads PD are disposed in the mounting area MA); and 
a plurality of connecting lines (L1, L2, L3) electrically connecting the plurality of pads PD to the plurality of pixels PX (figs. 3-4, ¶ 0038),
wherein the plurality of pads PD are disposed above the plurality of connecting lines (L1, L2, L3) with an insulating layer 13 (¶ 0047) disposed between the plurality of pads PD and the plurality of connecting lines (L1, L2, L3), and are electrically connected to the plurality of connecting lines through contact holes CH (fig. 7; ¶ 0050) formed in the insulating layer 13, respectively, and
at least one pad (e.g., the leftmost pad of PDG1 in fig. 4; hereinafter “PD1”) among the plurality of pads PD overlaps one connecting line (e.g. second leftmost connecting line L1; hereinafter “L1_ov”) among the plurality of connecting lines (L1, L2, L3) which is not “PD1”) in a plan view (fig. 4 annotated below and fig. 5; ¶ 0041-0044),
wherein the plurality of pads PD are disposed such that a central axis of each pad is
vertical to one side SS12 of the substrate (fig. 4 annotated below), and
wherein the one connecting line (“L1_ov”) among the plurality of connecting lines extends obliquely to have a slope with respect to the central axis of the at least one pad in a plan view (fig. 4 annotated below and fig. 5; ¶ 0041-0044).



    PNG
    media_image1.png
    547
    859
    media_image1.png
    Greyscale


In re Claim 2, Koide discloses the flat panel display device (figs. 1-10) of claim 1, wherein the plurality of connecting lines include:
G (G1 to Gn) arranged in a first direction X and connected to respective pixels among the plurality of pixels PX (figs. 2-3; ¶ 0032-0033); and
a plurality of data lines S (S1 to Sm) arranged in a second direction Y intersecting the first direction X and connected to respective pixels among the plurality of pixels PX (figs. 2-3; ¶ 0032-0033),
wherein each of the plurality of pixels PX (fig. 3; ¶ 0035-0036) includes:
a light emitting device (PE, LC, CE); and
a thin film transistor SW connected to the light emitting device LC.


In re Claim 5, Koide discloses the flat panel display device (figs. 1-10) of claim 1, wherein the slope is smaller than 90 degrees (fig. 4 annotated above in claim 1 and fig. 5; ¶ 0041-0044).

In re Claim 6, Koide discloses the flat panel display device (figs. 1-10) of claim 1, wherein the at least one pad (“PD1”) is disposed at an outmost side of the plurality of pads PD (fig. 4 annotated above in claim 1 and fig. 5; ¶ 0041-0044).

In re Claim 7, Koide discloses the flat panel display device (figs. 1-10) of claim 1, further comprising a driving circuit GD electrically connected to the plurality of pixels PX  the plurality of pads PD (¶ 0032),
wherein the driving circuit GD is disposed in the non-display region NDA of the substrate.

In re Claim 8, Koide discloses the flat panel display device (figs. 1-10) of claim 1, further comprising a driving circuit GD electrically connected to the plurality of pixels PX through the plurality of pads PD (figs. 4-7; ¶ 0047-0052),
F electrically connected to the pad (¶ 0032, 0038).

In re Claim 9, Koide discloses the flat panel display device (figs. 1-10) of claim 1, wherein the plurality of connecting lines (L1, L2, L3) are formed in one piece with a plurality of scan lines or electrodes of capacitors in the plurality of pixels (¶ 0046; “The first metal layer GL1 forms not only the lead L, but also, for example, the scanning line G of the pixel PX in the display area DA. The lead L and the scanning line G are located in the same metal layer and are formed of, for example, a light-shielding metal material such as molybdenum (Mo) or tungsten (W) or an alloy of a combination of these light-shielding metal materials, in the same manufacturing process”).

In re Claim 10, Koide discloses the flat panel display device (figs. 1-10) of claim 1 outlined above.

Regarding the claim limitation “wherein the plurality of pads and a plurality of data lines are formed using a same process”: this limitation pertains to be a product-by-process limitation and the process of forming the plurality of pads and a plurality of data lines does not distinguish the product from the prior art. Referring to MPEP §2113, regarding Product-by-Process Claims:
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893